Citation Nr: 1144311	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-29 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


      INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  He does not presently have any service-connected disabilities.  His DD-214 indicates that he served in the United States Army in an administrative capacity as a personnel specialist and that he served for nearly an entire year in the Republic of Vietnam from April 1968 to April 1969.  His service treatment records do not show onset of chronic hearing loss or tinnitus during active duty from November 1967 to November 1970.  However, according to the Veteran's written statements in support of his claim, he was exposed to acoustic trauma from outgoing artillery fire while serving in an artillery unit - which he identified as the "54 Artillery Group" - during his Vietnam deployment.  According to his statements, he did not use regular hearing protection in service.  He denies post-service exposure to significant noise, reporting that he was employed as a driver for a municipality after service and was provided with hearing protection by his employers in conformance with Occupational Safety and Health Administration (OSHA) requirements.  The Veteran now contends that he has experienced hearing loss and tinnitus symptoms since service and that these audiological disabilities are the result of his in-service exposure to artillery noise.  In this regard, his service treatment records include an abstract of service that establishes that he was assigned to the 54 Battery, 7/9 Artillery, from April 1968 to April 1969, coincident with his tour of duty in the Republic of Vietnam.  As this objective documentary evidence supports his assertion that he was exposed to artillery noise in service, such exposure is conceded.

The Board notes upon review of the claims file that the Veteran was provided with a VA consultation in August 2008, which objectively determined through clinical testing that he has a current diagnosis of bilateral sensorineural hearing loss that meets the criteria of a disabling condition for VA compensation purposes under 38 C.F.R. § 3.385 (2011).  The examination also noted that the Veteran reported having active tinnitus symptoms.  Tinnitus is a diagnosis that can only be based on the subjective report of related symptomatology by the affected subject; as such, the Veteran's statements in this regard are sufficient to indicate the existence of tinnitus and the notation of tinnitus symptoms on audiological examination in August 2008 is sufficient to establish a current diagnosis of tinnitus.  A review of the August 2008 examination report shows that although the examining audiologist noted the Veteran's historical account of exposure to artillery noise in service, the examiner failed to provide a nexus opinion regarding the likelihood that the Veteran's hearing loss and tinnitus were related to such exposure or otherwise related to active duty.  As such, there is insufficient competent medical evidence to presently decide the claim due to the aforementioned inadequacy in the August 2008 audiological examination report.  In view of the foregoing discussion regarding the deficit in the clinical record, the case is therefore remanded for an addendum to the August 2008 audiological examination, in which the appropriate specialist should provide a nexus opinion.  [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007): When VA undertakes the effort to provide an examination for a service-connection claim, . . . it must provide an adequate one]. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran's claims file should be provided to an appropriate VA specialist for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing specialist should provide opinions, with complete rationales, addressing the following:

Is it at as likely as not that the Veteran's bilateral sensorineural hearing loss and/or tinnitus is the result of his exposure to acoustic trauma from working in close proximity to artillery fire noise without regular hearing protection during Vietnam service over 40 years earlier, from April 1968 to April 1969?  (For purposes of presenting the opinions, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of artillery fire during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

